PER CURIAM.
We affirm the non-final order of the trial court approving a limited class action against BellSouth, where Christopher is claiming on behalf of himself and other Florida consumers similarly situated that BellSouth improperly imposed a $3.50 per month “Roamer Admin Fee” (RAF) for calls made outside the BellSouth area. These proceedings occurred following our remand in BellSouth Mobility LLC v. Christopher, 819 So.2d 171 (Fla. 4th DCA 2002).
We have reviewed the trial court’s detailed findings of fact and conclusions of law in granting class certification. We hold the trial court properly considered the requirements of Florida Rule of Civil Procedure 1.220(b)(3), and the applicable case law, in approving the class action. Finding no error, we affirm.
POLEN, KLEIN and SHAHOOD, JJ., concur.